DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen (RN:  L1231) on 6/18/2021.

The application has been amended as follows: 
IN THE CLAIMS:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "wherein the second insulating layer is a single structure that is a photosensitive dry film comprising constituents selected from at least one of polyimide, epoxy resin, benzocyclobutene resin and polymer and in direct contact with an entirety of sidewalls and a top surface of the die; forming a first metal terminal on a terminal of the substrate, wherein the first metal terminal is formed to cross the second metal layer and the protection layer; and forming a second metal terminal on another terminal of the substrate, wherein the second metal terminal is formed to cross the second metal layer and the protection layer, and wherein at least a portion of a top surface of the second metal layer is exposed; wherein the first and second metal terminals are formed by a silver/copper dip operation" as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/18/2021